 


113 HR 628 IH: Mental Health in Schools Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 628 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mrs. Napolitano (for herself, Mr. Barber, Ms. Brownley of California, Mr. Cartwright, Ms. Castor of Florida, Mrs. Christensen, Ms. Chu, Mr. Cicilline, Mr. Conyers, Mr. Courtney, Ms. DeGette, Mr. Ellison, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hastings of Florida, Mr. Hinojosa, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Ms. Lee of California, Mr. Loebsack, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. Ben Ray Luján of New Mexico, Mrs. McCarthy of New York, Ms. Moore, Mrs. Negrete McLeod, Mr. Pastor of Arizona, Mr. Perlmutter, Mr. Peters of Michigan, Mr. Rangel, Ms. Roybal-Allard, Mr. Ruiz, Mr. Rush, Mr. Schiff, Mr. Scott of Virginia, Ms. Shea-Porter, Mr. Sires, Ms. Slaughter, Mr. Thompson of California, Mr. Tonko, Mr. Van Hollen, Mr. Vargas, Mr. Vela, Ms. Velázquez, Ms. Waters, and Mr. Walz) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to revise and extend projects relating to children and violence to provide access to school-based comprehensive mental health programs. 
 
 
1.Short titleThis Act may be cited as the Mental Health in Schools Act of 2013. 
2.PurposesIt is the purpose of this Act to— 
(1)revise, increase funding for, and expand the scope of the Safe Schools-Healthy Students program in order to provide access to more comprehensive school-based mental health services and supports; 
(2)provide for comprehensive staff development for school and community service personnel working in the school; and 
(3)provide for comprehensive training for children with mental health disorders, for parents, siblings, and other family members of such children, and for concerned members of the community. 
3.Amendments to the Public Health Service Act 
(a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended— 
(1)by redesignating such part as part J; and 
(2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively. 
(b)School-Based mental health and children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) is amended to read as follows: 
 
581.School-based mental health and children and violence 
(a)In generalThe Secretary, in collaboration with the Secretary of Education and in consultation with the Attorney General, shall, directly or through grants, contracts, or cooperative agreements awarded to public entities and local education agencies, assist local communities and schools in applying a public health approach to mental health services both in schools and in the community. Such approach should provide comprehensive age appropriate services and supports, be linguistically and culturally appropriate, be trauma-informed, and incorporate age appropriate strategies of positive behavioral interventions and supports. A comprehensive school mental health program funded under this section shall assist children in dealing with trauma and violence. 
(b)ActivitiesUnder the program under subsection (a), the Secretary may— 
(1)provide financial support to enable local communities to implement a comprehensive culturally and linguistically appropriate, trauma-informed, and age-appropriate, school mental health program that incorporates positive behavioral interventions, client treatment, and supports to foster the health and development of children; 
(2)provide technical assistance to local communities with respect to the development of programs described in paragraph (1); 
(3)provide assistance to local communities in the development of policies to address child and adolescent trauma and mental health issues and violence when and if it occurs; 
(4)facilitate community partnerships among families, students, law enforcement agencies, education systems, mental health and substance use disorder service systems, family-based mental health service systems, welfare agencies, health care service systems (including physicians), faith-based programs, trauma networks, and other community-based systems; and 
(5)establish mechanisms for children and adolescents to report incidents of violence or plans by other children, adolescents, or adults to commit violence. 
(c)Requirements 
(1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall— 
(A)be a partnership between a local education agency and at least one community program or agency that is involved in mental health; and 
(B)submit an application, that is endorsed by all members of the partnership, that contains the assurances described in paragraph (2). 
(2)Required assurancesAn application under paragraph (1) shall contain assurances as follows: 
(A)That the applicant will ensure that, in carrying out activities under this section, the local educational agency involved will enter into a memorandum of understanding— 
(i)with, at least one, public or private mental health entity, health care entity, law enforcement or juvenile justice entity, child welfare agency, family-based mental health entity, family or family organization, trauma network, or other community-based entity; and 
(ii)that clearly states— 
(I)the responsibilities of each partner with respect to the activities to be carried out; 
(II)how each such partner will be accountable for carrying out such responsibilities; and 
(III)the amount of non-Federal funding or in-kind contributions that each such partner will contribute in order to sustain the program. 
(B)That the comprehensive school-based mental health program carried out under this section supports the flexible use of funds to address— 
(i)the promotion of the social, emotional, and behavioral health of all students in an environment that is conducive to learning; 
(ii)the reduction in the likelihood of at risk students developing social, emotional, behavioral health problems, or substance use disorders; 
(iii)the early identification of social, emotional, behavioral problems, or substance use disorders and the provision of early intervention services; 
(iv)the treatment or referral for treatment of students with existing social, emotional, behavioral health problems, or substance use disorders; and 
(v)the development and implementation of programs to assist children in dealing with trauma and violence. 
(C)That the comprehensive school-based mental health program carried out under this section will provide for in-service training of all school personnel, including ancillary staff and volunteers, in— 
(i)the techniques and supports needed to identify early children with trauma histories and children with, or at risk of, mental illness; 
(ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community and to follow-up when services are not available; 
(iii)strategies that promote a school-wide positive environment; 
(iv)strategies for promoting the social, emotional, mental, and behavioral health of all students; and 
(v)strategies to increase the knowledge and skills of school and community leaders about the impact of trauma and violence and on the application of a public health approach to comprehensive school-based mental health programs. 
(D)That the comprehensive school-based mental health program carried out under this section will include comprehensive training for parents, siblings, and other family members of children with mental health disorders, and for concerned members of the community in— 
(i)the techniques and supports needed to identify early children with trauma histories, and children with, or at risk of, mental illness; 
(ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community and follow-up when such services are not available; and 
(iii)strategies that promote a school-wide positive environment. 
(E)That the comprehensive school-based mental health program carried out under this section will demonstrate the measures to be taken to sustain the program after funding under this section terminates. 
(F)That the local education agency partnership involved is supported by the State educational and mental health system to ensure that the sustainability of the programs is established after funding under this section terminates. 
(G)That the comprehensive school-based mental health program carried out under this section will be based on trauma-informed and evidence-based practices. 
(H)That the comprehensive school-based mental health program carried out under this section will be coordinated with early intervening activities carried out under the Individuals with Disabilities Education Act. 
(I)That the comprehensive school-based mental health program carried out under this section will be trauma-informed and culturally and linguistically appropriate. 
(J)That the comprehensive school-based mental health program carried out under this section will include a broad needs assessment of youth who drop out of school due to policies of zero tolerance with respect to drugs, alcohol, or weapons and an inability to obtain appropriate services. 
(K)That the mental health services provided through the comprehensive school-based mental health program carried out under this section will be provided by qualified mental and behavioral health professionals who are certified or licensed by the State involved and practicing within their area of expertise. 
(3)CoordinatorAny entity that is a member of a partnership described in paragraph (1)(A) may serve as the coordinator of funding and activities under the grant if all members of the partnership agree. 
(4)Compliance with HIPAAA grantee under this section shall be deemed to be a covered entity for purposes of compliance with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 with respect to any patient records developed through activities under the grant. 
(d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas. 
(e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 6 years. An entity may receive only one award under this section, except that an entity that is providing services and supports on a regional basis may receive additional funding after the expiration of the preceding grant period. 
(f)Evaluation and measures of outcomes 
(1)Development of processThe Administrator shall develop a fiscally appropriate process for evaluating activities carried out under this section. Such process shall include— 
(A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients; 
(B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and 
(C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section. 
(2)Measures of outcomes 
(A)In generalThe Administrator shall develop measures of outcomes to be applied by recipients of assistance under this section, and the Administrator, in evaluating the effectiveness of programs carried out under this section. Such measures shall include student and family measures as provided for in subparagraph (B) and local educational measures as provided for under subparagraph (C). 
(B)Student and family measures of outcomesThe measures of outcomes developed under paragraph (1)(B) relating to students and families shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate whether the program is effective in— 
(i)increasing social and emotional competency; 
(ii)increasing academic competency (as defined by Secretary); 
(iii)reducing disruptive and aggressive behaviors; 
(iv)improving child functioning; 
(v)reducing substance use disorders; 
(vi)reducing suspensions, truancy, expulsions and violence; 
(vii)increasing graduation rates (as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965); and 
(viii)improving access to care for mental health disorders. 
(C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate— 
(i)the effectiveness of comprehensive school mental health programs established under this section; 
(ii)the effectiveness of formal partnership linkages among child and family serving institutions, community support systems, and the educational system; 
(iii)the progress made in sustaining the program once funding under the grant has expired; 
(iv)the effectiveness of training and professional development programs for all school personnel that incorporate indicators that measure cultural and linguistic competencies under the program in a manner that incorporates appropriate cultural and linguistic training; 
(v)the improvement in perception of a safe and supportive learning environment among school staff, students, and parents; 
(vi)the improvement in case-finding of students in need of more intensive services and referral of identified students to early intervention and clinical services; 
(vii)the improvement in the immediate availability of clinical assessment and treatment services within the context of the local community to students posing a danger to themselves or others; 
(viii)the increased successful matriculation to postsecondary school; and 
(ix)reduced referrals to juvenile justice. 
(3)Submission of annual dataAn entity that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Administrator a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes. 
(4)Evaluation by AdministratorBased on the data submitted under paragraph (3), the Administrator shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section. 
(5)LimitationA grantee shall use not to exceed 10 percent of amounts received under a grant under this section to carry out evaluation activities under this subsection. 
(g)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the findings of the knowledge development and application under this section to the general public and to health care professionals. 
(h)Amount of grants and authorization of appropriations 
(1)Amount of grantsA grant under this section shall be in an amount that is not more than $1,000,000 for each of grant years 2013 through 2017. The Secretary shall determine the amount of each such grant based on the population of children up to age 21 of the area to be served under the grant. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal years 2013 through 2017.. 
(c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by this section, is further amended by striking the part heading and inserting the following: 
 
GSchool-based mental health. 
 
